Citation Nr: 1510072	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to restoration of the 100 percent rating for chondrosarcoma, right distal tibia that was reduced to zero percent effective June 1, 2010.  

2.  Entitlement to an effective date earlier than October 14, 2011, for grant of a 100 percent rating for chondrosarcoma, right distal tibia.  

3.  Entitlement to restoration of the 100 percent rating for chondrosarcoma, right distal tibia that was reduced to zero percent effective November 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In the March 2010 decision the RO reduced the rating assigned for chondrosarcoma, right distal tibia, from 100 percent to zero percent, effective June 1, 2010.  In a January 2013 DRO decision, the RO increased the rating for the disability to 100 percent, effective October 14, 2011.  In an August 2014 rating decision, the RO again reduced the rating for this disability from 100 percent to zero percent. 

The Veteran testified before a Decision Review Officer at the RO in September 2010 and testified via videoconference before the undersigned in December 2014.  Transcripts of the hearings are of record.  


FINDING OF FACT

The Veteran's chondrosarcoma, right distal tibia has not been shown to have improved during the entire period on appeal.  





CONCLUSIONS OF LAW

1.  The criteria for restoration of the 100 percent rating for chondrosarcoma, right distal tibia have been met beginning on June 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §  3.344 (2014).  

2.  The criteria for restoration of the 100 percent rating for chondrosarcoma, right distal tibia have been met beginning on November 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  3.344, 3.951(b) (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for recurrent enchondroma, right distal, benign, was established in a January 1979 rating decision and the RO assigned a 100 percent rating under paragraph 30 from September 27, 1978, to February 1, 1979, at which time the disability was rated as 10 percent disabling.  In June 1994, the Veteran was found to have soft tissue chondrosarcoma with a low grade malignancy and this was found to be related to the enchondroma already service connected.  

In January 1995 VA received a claim in which the Veteran reported that he had been diagnosed with chondrosarcoma right distal tibia.  In a March 1995 rating decision, the RO changed the diagnosis of his service connected right tibia disability and assigned a temporary 100 percent rating, effective July 1, 1994, to be followed by a 10 percent rating effective in July 1, 1995.  

In a November 1995 rating decision, the RO continued the 10 percent rating on the basis of residuals and that there was no recurrence of the condition.  The Veteran appealed that decision to the Board.  Following additional development, the RO issued a March 1997 rating decision in which it granted a continued 100 percent rating for cancer of the lower leg from July 1, 1995. 

In January 1999, the RO issued a rating decision continuing the 100 percent rating.  

The RO issued a rating decision in July 15, 2009, proposing to reduce the current evaluation for this disability.  The RO reduced the rating to zero percent in a March 2010 rating decision, with the reduction effective June 1, 2010.  The Veteran appealed that decision to the Board.  

In a January 2013 DRO decision, the RO increased the rating for the disability to 100 percent, effective October 14, 2011.  The RO then issued a Supplemental Statement of the Case on the issue of entitlement to an effective date earlier than October 14, 2011, for the 100 percent rating.  

In June 2014, the RO issued a rating decision proposing to reduce the rating for this disability from 100 percent to zero percent.  In August 2014, the RO issued a rating decision in which it reduced the rating to zero percent, effective November 1, 2014.  

Thus, chondrosarcoma, right distal tibia has had the following ratings:  100 percent from June 27, 1978, 10 percent from February 1, 1979, 100 percent from June 27, 1994, zero percent from June 1, 2010, 100 percent from October 14, 2011, and zero percent from November 1, 2014.  The Veteran appealed the decision that reduced the rating effective June 1, 2010, and the Board has jurisdiction over the ratings subsequently issued, including all subsequent RO determinations.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014).  The Veteran's chondrosarcoma, right distal tibia is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5012, which pertains to malignant new growths of bone.  A 100 percent rating is provided for one year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71.  

If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued. 38 C.F.R. § 3.344(a).  

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown , 5 Vet. App. 413, 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons. 38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e), (i).  

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951 (2014).  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  Id.  

The 100 percent rating was in place from June 27, 1994, to June 1, 2010, a period of just under 16 years.  Therefore, the rating could only be reduced based on reexamination showing improvement and where such reexamination was as full and complete as those on which payments were authorized or continued.  The Board finds no discrepancy with the procedural steps, including notice, taken by the RO.  It does find that the examinations have not shown improvement.  Additionally, the Board finds that the examinations upon which the reduction was based were not as full and complete as that upon which it was granted or continued.  The Board therefore finds that the appeal must be granted and 100 percent rating restored for the entire period beginning with the 2010 reduction.  

The January 1995 decision granting the temporary 100 percent rating was based on evidence from Presbyterian Hospital Dallas in June 1994 and VA treatment records from April 1994 to January 1995.  The June 1994 private records document that a biopsy showed soft tissue chondroma of tissue resected from the right posterior interosseous membrane abutting against the tibia and fibula distally.  The VA treatment records acknowledge the diagnosis.  Radiographic evidence from that time frame is a report of an April 1994 bone scan of the right tibia.  The impression states that the findings are most compatible with a benign osteochondroma in association with a non-ossifying fibroma, fibrous dysplasia, or a multitude of other benign etiologies.  Thus, at the time that it was established that the Veteran had chondrosarcoma, right distal tibia, the bone scan showed no malignancy.  

In the March 1995 decision, the RO explained that CT scan showed a lesion and bone testing found an increased uptake and that he was hospitalized in June 1994 for resection of the lesion which was found to be a soft tissue chondrosarcoma of low grade malignancy.  

The RO's 1997 grant of a continued total rating for cancer of the lower leg was based on a then recent VA examination that showed some disagreement between examining physicians as to whether there was recurrence of the Veteran's cancer.  Those examinations are listed as dated from October 4 to October 18, 1996.  The favorable examination was one dated on October 18, 1996.  

Examination On October 4, 1996 included a report from "T.S.," M.D., an orthopedic surgeon.  Dr. T.S. listed the findings from radiograms as follows:  

Views of the right leg show an oval 3 cm by 1 cm shallow oval defect of the lateral distal tibia.  The defect has sclerotic margins.  There is a smaller corresponding defect in the medial border of the adjacent fibula.  Minute calcific spicules and nodules are noted in the interosseous membrane joining the tibia and fibula.  

Dr. T.S. diagnosed history of low grande chondrosarcoma, distal right tibia, surgically excised 1974, 1978, 1982 and June 1994, without evidence of recurrence or residual disease.  

The October 18, 1996, report was from "G.M.", M.D., who listed his practice as Musculoskeletal Tumors, Pathology, Infections, Complex Reconstructions.  The report indicates that there were x-rays of the right tibia.  The x-ray report provides the following information:

The upper shafts of the right tibia and fibula appear intact.  At the lower aspect of the tibia there is a sclerotic margin extending into the medullary region just medial to the fibula.  Slight irregularity is seen involving the distal right fibula with mild irregularity or calcification possibly involving the interosseous membrane.  Some spiculation is also seen eminating from the tibia into the interosseous region.  The findings are suggestive of a neoplastic process keeping with clinical history of a low grade chondrosarcoma.  

The impression was probable neoplasm of the distal right tibia as described in keeping with clinical history of a low grade chondrosarcoma.  

VA obtained an examination of the Veteran by B.A., M.D. in September 1998.  Dr. B.A.  reviewed an x-ray report of July 1998 showing no change from the previous studies of 1996 and stated that the findings remained identical with clinical history of chondrosarcoma of the distal tibia.  Dr. B.A. thus diagnosed recurrent tumors of the right distal tibia.  

This evidence was the basis for continuing the 100 percent rating in the January 1999 rating decision.  It is equivocal evidence from imaging studies such as bone scan and CT.

The bases for the reduction proposed in the July 2009 rating decision and effected in the March 2010 rating decision were May 2009 and February 2010 examinations.  

The May 2009 examination report documents that the examination was to determine the current status of the chondrosarcoma and to examine for residuals or if the malignancy exists.  The examiner indicated that no claims file was available but that "CPRS was interrogated."  The examiner stated that there was no imaging available on CPRS and that the examiner did not find any pathology reports.  

A May 2009 nuclear medicine whole body bone scan yielded a finding of normal right lower tibia and ankle.  The impression was negative bone scan.  An MRI of the right distal tibia was also performed.  Findings were that the soft tissues were not remarkable.  The report was as follows:

Right lower leg:  Negative for fracture.  The bones are demineralized.  There are stress lines of proximal and distal tibia.  Sclerosis and radiolucency of distal tibia, metaphysis.  No evidence of bone destruction nor periosteal reaction.  There is clinical information of chondrosarcoma and the changes represent postoperative.  There is single surgical metallic clip in soft tissue of posterior ankle.   Also, small separate bone densities or calcifications in posterior ankle.  

The impression was as follows:  "5 cm combined radiolucency of distal tibial metaphysis.  Clinical information of chondrosarcoma although there is no evidence of bone destruction at this time.  There are no previous studies for comparison."  Diagnosis was chondrosarcoma, clinically in remission with no findings of reoccurrence.  An addendum provided as follows:  

Determining whether this veteran has chondrosarcoma or not would depend on having the medical records made available. It would be advisable to have Albuquerque send me those medical records.  If they are available for me to peruse, I would be more than glad to review those records as part of this report.

An October 2009 treatment record documents that the Veteran was seen for a new complaint of left tibial lesion.  Diagnosis was neoplasm of uncertain behavior.  Following MRI, the diagnosis was other benign neoplasm.  

The February 2010 examination report documents that the claims file was not requested by the RO.  The examiner indicated that he had reviewed medical records and commented "[private physician] report and MRI reviewed of left leg.  Diagnosis Left distal tibia stress fracture.  No evidence of tumor."  The examiner listed a history of the right tibia disability from 1974 to 1994.  The report includes the MRI findings from May 2009.  

The examiner diagnosed chondrosarcoma of right distal tibia; multiple recurrences, last being 1974, with no evidence of recurrence at this time.  

Also of record is an August 14, 2009, VA report of comparison between x-rays taken that day and the 1996 x-rays.  The report is as follows:  

After comparing today's xrays with those of 1996, there is evidence of sclerotic area involving the lateral aspect of the distal right tibia adjacent to the fibula.  There is some loss of mineral and there is scalloping of the cortex of the adjacent fibula.  On the lateral view there is an area of calcification seen posterior to the distal posterior tibia.  

The impression in the August 2009 report was:  "1.  Essentially no change from previous studies of 1996.  2.  Findings remain identical with clinical history of chondrosarcoma of the distal tibia as described."  

The examinations upon which the March 2010 reduction was based were not as full and complete as those that were the basis of the award of benefits.  Ultimately, the award was based on pathology findings from a biopsy.  The later examinations were based on radiology studies essentially unchanged from the radiology information available at the time of the initial award of benefits and continuation of benefits in 1999.  

More significantly, the evidence relied upon does not show improvement for the same reason.  The diagnostic evidence relied upon was not significantly different than what was relied upon to grant the 100 percent rating or to continue it in 1999.  In no instance did the imaging reports, whether x-rays, CT scan, MRI, or bone scan, conclusively show a malignancy.  What changed were additional medical opinions.  But, the underlying data remained the same.  Here, the August 2009 report provided a different opinion than the negative opinion relied upon for the reduction.  Because the evidence was still in equipoise as to whether the Veteran had a malignancy, no improvement in the Veteran's condition was shown.  For this reason, the Board finds that the criteria for reducing the rating were not met and the benefits reduced effective June 1, 2010, must be restored.  

Thus, the 100 percent rating is in place from June 27, 1994, to November 1, 2014.  As this is more than 20 years, the rating cannot be reduced expect by showing that the rating was based on fraud.  There is no such showing.  For the sake of completeness, the Board will go on to explain that even if the rating were not now protected by 38 C.F.R. § 3.3951(b), it still could not be reduced because there is no showing of improvement.  

There are several letters from the Veteran's treating physician, Dr. W.B., that are of probative value.  For example a March 2013 letter Dr. W.B. provides a history of the Veteran's disability and his opinion that the slow growing malignancy has persisted.  

Of record is the report of a March 2014 VA examination.  The examiner stated that the Veteran had a palpable mass just above the right ankle.  She indicated that MRI done in April 2013 and June 2013 revealed cortical irregularity of the distal tibia and healed postoperative changes but no cortical disruption and no reoccurrence of a tumor or inflammation.  She also indicated that a bone scan of November 2011 demonstrated a mild uptake in the distal tibia and recommended MRI.  In a remarks section, the examiner opined that the osteosarcoma was in remission.  She explained that this was based on the MRI studies from 2013 and a bone scan that is not consistent with a reactivation of a neoplasm of the distal right tibia.  The examiner stated that if the Veteran had a biopsy showing malignancy he could reapply.  

The evidence does not show that the Veteran no longer has a malignancy.  As such, improvement has not been shown.  The most recent examination is based on imaging/radiology studies (the bone scan and MRI) and those studies have never shown whether the Veteran did or did not have a malignancy.  Indeed, the examiner's own statement - that if the Veteran had a biopsy he could reapply - shows that the opinion that he has no malignancy is fundamentally flawed.  Dr. W.B.'s evidence is more probative than the evidence against restoration.  Therefore the appeal must be granted and the 100 percent rating restored effective the date that it was reduced, November 1, 2014.  

Because the Veteran here grants restoration of the 100 percent rating effective June 1, 2010, the issue of entitlement to an effective date earlier than October 14, 2011, for grant of a 100 percent rating for chondrosarcoma, right distal tibia, is moot and must be dismissed.  Finally, any failure on VA's part to meet the duties of notice or assistance is harmless error because the Board grants the appeal in full.  


ORDER

Restoration of the 100 percent rating for chondrosarcoma, right distal tibia that was reduced to zero percent effective June 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an effective date earlier than October 14, 2011 for grant of a 100 percent rating for chondrosarcoma, right distal tibia, is dismissed.  

Restoration of the 100 percent rating for chondrosarcoma, right distal tibia that was reduced to zero percent effective November 1, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


